PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fukushima et al.
Application No. 16/762,789
Filed: 8 May 2020
For: NEEDLELESS INJECTOR ASSEMBLIES AND RELATED METHODS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.137(a), filed November 4, 2021, to revive the above-identified application. This is also a decision on the petition under 37 CFR 1.46 filed August 27, 2021, which is treated as a petition under 37 CFR 1.46(b) to show that the applicant has sufficient proprietary interest in the matter.

The petitions are DISMISSED.

Petition Under 37 CFR 1.137(a)

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required. Petitioner should note, however, that the time person for response to the petition under 37 CFR 1.46, as indicated below, is not extendable.

The application became abandoned August 19, 2021, for failure to timely submit an inventor’s declaration or substitute statement executed by or on behalf of each inventor not later than the date on which the issue fee was paid. 37 CFR 1.53(f)(3). On August 18, 2021, the issue fee was submitted in response to the Notice of Allowance and Fee(s) Due mailed May 19, 2021. However, a proper inventor’s declaration or substitute statement was not submitted with regard to inventor Toshikazu Todo. Specifically, a substitute statement on behalf of inventor Toshikazu Todo was submitted, but was not signed by the applicant as required by 37 CFR 1.46. On August 23, 2021, a notice of abandonment was mailed. On August 27, 2021, a petition to revive was filed. On October 20, 2021, a decision dismissing the petition was mailed.
 
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m), and (3) a statement 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1). A proper inventor’s oath or declaration or substitute statement has not been submitted executed by or on behalf of inventor Toshikazu Todo. As described in the decision on the petition under 37 CFR 1.46, the substitute statement filed November 4, 2021 does not comply with 37 CFR 1.46. Further the required legal memorandum for a showing of sufficient proprietary interest has not been supplied. As such, the requirements for an inventor’s oath or declaration or substitute statement executed by or on behalf of each inventor has not been met. A renewed petition must be filed, accompanied by a properly executed inventor’s declaration or substitute statement and, if required, a grantable petition under 37 CFR 1.46.

Petition Under 37 CFR 1.46

The petition is DISMISSED.

37 CFR 1.46(b) states, in pertinent part:

(b) If an application under 35 U.S.C. 111 is made by a person other than the inventor under paragraph (a) of this section, the application must contain an application data sheet under § 1.76 specifying in the applicant information section (§ 1.76(b)(7)) the assignee, person to whom the inventor is under an obligation to assign the invention, or person who otherwise shows sufficient proprietary interest in the matter….

(1) If the applicant is the assignee or a person to whom the inventor is under an obligation to assign the invention, documentary evidence of ownership ( e.g., assignment for an assignee, employment agreement for a person to whom the inventor is under an obligation to assign the invention) should be recorded as provided for in part 3 of this chapter no later than the date the issue fee is paid in the application. 

(2) If the applicant is a person who otherwise shows sufficient proprietary interest in the matter, such applicant must submit a petition including: 

(i) The fee set forth in § 1.17(g) 

(ii) A showing that such person has sufficient proprietary interest in the matter; and 



(emphasis added)

Petitioners assert that joint inventor Toshikazu Todo refuses to join in the application. 

At the outset, it is noted that the most recent application data sheet (ADS) filed August 18, 2021 indicates that the relationship between the inventors and the applicant is assignee, but no assignment from inventor Toshikazu Todo to the organization named as applicant, AIJEX PHARMA INTERNATIONAL INC (hereinafter “Aijex”), has been recorded. The petition states, that applicant has sufficient proprietary interest in the invention which is the subject of this patent.

The substitute statement filed November 4, 2021 does not comply with 37 CFR 1.64(b)(2) in that it does not properly indicate the relationship between the person executing the substitute statement and the joint inventor with respect to whom the substitute statement is being executed. Petitioner is reminded that “person” is relative to the statutory language of 35 U.S.C. 118, which states, in pertinent part “a person to whom the inventor has assigned … may make the application for patent”. In this case, the person otherwise showing sufficient proprietary interest is the applicant (i.e., juristic entity) rather than the actual signer of the statement. Put another way, while a joint inventor may be signing the substitute statement on behalf of the juristic entity, the substitute statement must properly reflect the relationship of the inventor to the applicant.

Additionally, if the applicants are not assignees or obligated assignees, but are, in fact, person(s) who otherwise show sufficient proprietary interest in the matter, petitioners must supply proof of proprietary interest as set forth in 37 CFR 1.46(b)(2). 

Office guidance on establishing a proprietary interest is as follows:

A discussion of the evidence necessary for a showing that a person has sufficient proprietary interest in the matter is set forth in MPEP § 409.03(f).

See Changes To Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776 (August 14, 2012).

The Manual of Patent Examining Procedure (MPEP), Ninth Edition, Revision 08.2017 (January 2018), directs a reader of MPEP § 409.03(f) to MPEP § 409.05 for guidance on establishing a proprietary interest in applications filed on or after September 16, 2012. MPEP § 409.05 states, in pertinent part:

A proprietary interest obtained other than by assignment or agreement to assign may be demonstrated by an appropriate legal memorandum to the effect that a 

Considered under 37 CFR 1.46(b)(2), petitioner has not provided a legal memorandum as noted to the effect that a court of competent jurisdiction (federal, state, or foreign) would by the weight of authority in that jurisdiction award title of the invention to the 37 CFR 1.46 applicant. The facts in support of any conclusion that a court would award title to the 37 CFR 1.46 applicant should be made of record by way of an affidavit or declaration of the person having firsthand knowledge of same. The legal memorandum should be prepared and signed by an attorney at law familiar with the law of the jurisdiction involved. A copy (in the English language) of a statute (if other than the United States statute) or a court decision (if other than a reported decision of a federal court or a decision reported in the United States Patents Quarterly) relied on to demonstrate a proprietary interest should be made of record. 

A renewed petition, accompanied by a proper substitute statement and legal memorandum as set forth above, must be filed within TWO (2) MONTHS. This time period is not extendable. 37 CFR 1.181(f).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).